Citation Nr: 0820258	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-34 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than February 
17, 2005, for the grant of a 40 percent evaluation for 
hepatitis C with liver cirrhosis.  

2.  Entitlement to a compensable evaluation for 
dermatophytosis pedis.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from August 1975 to August 
1978.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO), which denied an 
evaluation in excess of 30 percent for chronic hepatitis C 
with liver cirrhosis and denied a compensable evaluation for 
dermatophytosis pedis.  

The RO treated February 2005 correspondence from the veteran 
as a new claim.  This lead to a May 2005 rating decision that 
assigned a 40 percent evaluation for chronic hepatitis C with 
liver cirrhosis, effective February 17, 2005, and denied a 
compensable evaluation for dermatophytosis pedis.  The rating 
decision noted that February 17, 2005, was the date of 
receipt of the claim. 


FINDINGS OF FACT

1.  The veteran's claim for an increased evaluation for his 
service-connected chronic hepatitis C with liver cirrhosis 
was received on May 19, 2003.  

2.  The evidence of record does not demonstrate that it was 
factually ascertainable during the year period prior to the 
date of May 19, 2003 claim that he was entitled to a 40 
percent disability evaluation for the service-connected 
chronic hepatitis C with liver cirrhosis.  

3.  The competent medical evidence does not show that the 
veteran's dermatophytosis pedis affects at least 5 percent 
but not more than 20 percent of the entire body, or affects 
at least 5 percent but less than 20 percent of exposed areas, 
or required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the prior twelve month 
period.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 19, 2003, for 
the assignment of a 40 percent evaluation for hepatitis C 
with liver cirrhosis have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.400, 20.201 (2007).

2.  The criteria for a compensable evaluation for 
dermatophytosis pedis have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, Diagnostic 
Code 7813 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, the Board is granting in full the earlier 
effective date claim.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

For the veteran's increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a March 2005 
letter sent to the appellant that fully addressed all four 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the increased 
evaluation claim and of the appellant's and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the AOJ.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a May 2005 rating decision and a September 
2005 statement of the case after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  Any questions as to proper notice as 
to the appropriate effective dates to be assigned are moot as 
the claim is denied. 

The Board acknowledges that the VCAA letter sent to the 
veteran in March 2005 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

The record demonstrates that the veteran had actual knowledge 
of what was needed to support his claims.  Specifically, the 
May 2005 rating decision provided him the actual diagnostic 
criteria required for an increased evaluation.  In April 2006 
correspondence, the veteran indicated that he had no 
additional evidence or information to submit.  Thus, any 
notice deficiency did not affect the essential fairness of 
the adjudication and the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As noted 
below, VA attempted to examine his service-connected skin 
condition on two separate occasions.  The veteran, without 
good cause, failed to report.  The Board finds no 
circumstances of record which would compel another request 
for a VA examination.  See 38 C.F.R. § 3.655 (2007).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
medical records.  The veteran failed to report to VA skin 
examinations scheduled in August 2003 and May 2005.  "The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Again, in April 
2006 correspondence the veteran indicated that he had no 
additional evidence or information to submit.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Earlier effective date

The veteran generally contends that his 40 percent evaluation 
for chronic hepatitis C warrants an effective date earlier 
than February 17, 2005.  In June 2005 correspondence, he 
maintained that the effective date of the increased 
evaluation should be June 1, 2003, since a May 19, 2003, 
claim for an increased evaluation was still pending at the 
time of the May 2005 rating decision on appeal.  

According to 38 C.F.R. § 3.400(o)(2) (2007), the effective 
date of an increase in compensation is the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise the date of receipt of the 
claim.  Servello v. Derwinski, 3 Vet. App. 196 (1992) held 
that the Board must look at all communications that can be 
interpreted as a claim for an increased rating, as well as 
all the evidence of record, and determine the earliest date 
as of which, within the year prior to the claim, the increase 
in disability was ascertainable.

In the present case, the veteran submitted a claim for an 
increased evaluation for chronic hepatitis C on May 19, 2003.  
It was denied in February 2004.  

The Board observes that February 2005 correspondence from the 
veteran satisfies the criteria for a timely notice of 
disagreement (NOD) with the February 2004 rating decision.  
38 C.F.R. § 20.201 (2007).  Although the veteran did not use 
the term "notice of disagreement" and requested 
"reconsideration", he specifically requested a statement of 
the case (SOC) if the decision remained the same after 
reconsideration.  Because of this reference to an SOC, the 
correspondence can be reasonably construed as disagreement 
and a desire for appellate review.  Thus, the February 2004 
rating decision is still on appeal and May 19, 2003 is the 
date of the claim.  

A 40 percent evaluation for hepatitis C is assigned for daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  38 C.F.R. § 4.114, Diagnostic Code 7354 
(2007).

After a careful review of the evidence of record, it is found 
that an effective date of May 19, 2003, but not earlier, is 
warranted for the award of the 40 percent disability 
evaluation for the service-connected chronic hepatitis C with 
liver cirrhosis.  

The Board has carefully reviewed the medical evidence of 
record dated during the one year period prior to the May 19, 
2003 claim.  It does show treatment for the veteran's 
hepatitis C.  However, it simply does not show that the 
veteran was entitled to a 40 percent rating during the one-
year period prior to the filing of his May 19, 2003 claim for 
an increased rating.  The evidence simply does not show daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  Diagnostic Code 7354.  Therefore, it was 
not factually ascertainable from this evidence that an 
increased evaluation for the veteran's chronic hepatitis C 
with liver cirrhosis was warranted during the one-year period 
prior to his May 19, 2003 claim.  As a consequence, an 
effective date earlier than May 19, 2003 cannot be awarded.

In conclusion, it is found that the evidence supports an 
effective date of May 19, 2003 for the award of a 40 percent 
evaluation for chronic hepatitis C with liver cirrhosis.  The 
preponderance of the evidence is against an effective date 
earlier than May 19, 2003 for the award of a 40 percent 
disability evaluation for this disability.

Increased evaluation 

The veteran has made very general allegations that his 
service-connected dermatophytosis pedis warrants a 
compensable evaluation.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's disability is evaluated under Diagnostic Code 
7813 for dermatophytosis (including tinea pedis), which 
provides that the disability should be rated depending upon 
the predominant disability as disfigurement of the head, face 
or neck; scars; or dermatitis.  In the present case, the 
veteran's predominate disability is similar to dermatitis, 
which is in turn evaluated under Diagnostic Code 7806.  

Under the criteria provided by Diagnostic Code 7806, a 10 
percent rating is assigned where at least 5 percent but not 
more than 20 percent of the entire body is affected, or at 
least 5 percent, but less than 20 percent of exposed areas 
are affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.  Diagnostic Code 7806.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for 
dermatophytosis pedis.  

The veteran failed to report for VA skin examinations 
scheduled in 2003 and 2005.  As a result, VA was unable to 
develop potentially favorable evidence.  Private and VA 
treatment reports dated during the appeal period address 
treatment for non-service-connected skin conditions, but do 
not address the veteran's service-connected dermatophytosis 
pedis.  In fact, a December 2003 VA outpatient treatment 
report provides the veteran's current skin findings, which 
are negative for dermatophytosis pedis.  Similarly, a 
February 2004 VA outpatient treatment report provides that 
the veteran's extremities had no skin discoloration.  

The Board is aware of the veteran's own very general 
assertions that his dermatophytosis pedis warrants a 
compensable evaluation.  However, these vague contentions do 
not support his claim.  As a general matter, lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  The veteran himself, as 
a layperson, is not competent to provide an opinion requiring 
medical knowledge or a clinical examination by a medical 
professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Despite the veteran's contentions, the medical record before 
the Board shows that the manifestations of the veteran's 
service-connected dermatophytosis pedis do not satisfy the 
diagnostic criteria for a compensable evaluation.  As a 
result, his assertions do not constitute evidence that this 
disability warrants a compensable evaluation.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to a  compensable evaluation for his 
dermatophytosis pedis.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

An effective date of May 19, 2003, for the grant of a 40 
percent evaluation for hepatitis C, is granted.

A compensable evaluation for dermatophytosis pedis is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


